867 F.2d 615
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.CHROMALLOY AMERICAN CORPORATION, a Delaware corporation,Appellant/Cross- Appellee,v.B. Wallace FISCHMANN, an individual, Appellee/Cross-Appellant.
Nos. 87-1071, 87-1111.
United States Court of Appeals, Federal Circuit.
Nov. 17, 1988.

ORDER
MICHEL, Circuit Judge.


1
This matter is here on the motion of appellee and cross-appellant B. Wallace Fischmann to dismiss the appeal.


2
Good cause appearing, IT IS ORDERED that the appeal of Chromalloy American Corporation and cross-appeal of B. Wallace Fischmann shall be, and hereby are, dismissed.  Each side shall bear its own fees and costs.